DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “an interface between the second circuit layer and the conductive connector is coplanar with a bottom surface of the insulation layer” in lines 11-13.  However, the term, “an interface” does not explicitly disclose where the interface is located.  The claim does not describe a specific location such as the bottom of the second circuit layer and the top of the conductive connector are coplanar with the insulation layer in a cross-sectional view. In an effort of compact prosecution, the interface will be interpreted as any connection between the second circuit layer and the conductive connector that is coplanar with the insulation layer. 
Claims 3, and 11, and 12 are rejected by virtue of their dependencies on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [US 2014/0042638 A1], “Liu” in view of Schrank et al. [US 2016/0306042 A1], “Schrank.”

Regarding claim 1, Liu disclose a device package structure (Fig. 2J - Fig. 4, also refer to annotated Fig. 4 for clarification), comprising: 
a substrate structure (Fig. 2J, 25) comprising a substrate (region beneath (252))and a first circuit layer (252), wherein the substrate has a first surface, and the first circuit layer is disposed over the first surface (as shown); 
a chip (22) disposed over the substrate structure (25) and electrically connected to the first circuit layer (as shown); 
a conductive connector (231) disposed over the substrate structure and electrically connected to the first circuit layer (as shown); 
a redistribution structure (26) disposed over the conductive connector (231), the redistribution structure comprising (referring to Fig. 4(annotated)) a first redistribution layer (26) and a second redistribution layer (RDL3), wherein the first redistribution layer (26) comprises a second circuit layer (262) electrically connected to the first circuit layer (252), an insulation layer surrounding the second circuit layer (261, 264), and a conductive contact (41) in contact with the second circuit layer (262), an interface between the second circuit layer and the conductive connector is coplanar with a bottom surface of the insulation layer (as shown in annotated figure below, the term “an interface” is a relative term and does not specifically require the bottom of the second circuit layer to be coplanar with the bottom of the insulation layer, just “an interface” of the second circuit layer to be coplanar with the bottom of the 
Liu discloses disposing semiconductor packaging (Fig. 4, 4) on the redistribution layer. Liu does not explicitly discloses the package is an LED package with a light emitting device.
However, it is well-known in the semiconductor art that an LED can be formed over the redistribution layer. Specifically, Schrank discloses a light emitting package wherein the light-emitting device (LED) (Fig. 1) disposed over the redistribution layer emits light which is electrically connected to the IC chip.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable semiconductor device such as a LED as taught in Schrank in the device of Liu such that the package is an LED package with a light emitting device because such a modification would provide an optical sensor arrangement which includes the light-emitting device that is electrically connected to the metallization structured topology for providing electrical connectivity between the two devices (¶[0016] of Schrank).

    PNG
    media_image1.png
    305
    589
    media_image1.png
    Greyscale
 
Regarding claim 11, Liu as modified discloses claim 1, Liu in view of Schrank discloses a projection of the light emitting diode on the first surface overlaps with that of the conductive contact and that of the conductive connector (as shown in the annotated figure 4 above the semiconductor device package overlaps with the connecting structures below, Schrank discloses the LED – claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [US 2014/0042638 A1], “Liu” in view of Schrank et al. [US 2016/0306042 A1], “Schrank” as applied to claim 1 and further in view of Takada et al. [US 2012/0275128 A1],“Takada.”

Regarding claim 3, Liu as modified discloses claim 1, Liu as modified by Schrank disclose a protective layer covering the light emitting device and the second 24redistribution layer and 
However, it is well-known in the semiconductor art to use resin to protect the semiconductor device. Takada provides an example of using a sealing member (Fig. 1, 27) provided over the semiconductor chip (25) in order to seal and protect the device. Examples of the material of the sealing member (27) may include an insulating resin containing an epoxy resin as a main component. 
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable protective layer as taught in Takada in the device of Liu as modified such that a protective layer covering the light emitting device and the second 24redistribution layer and filled between the light emitting device and the second redistribution layer because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [US 2014/0042638 A1], “Liu” in view of Schrank et al. [US 2016/0306042 A1], “Schrank” as applied to claim 1 and further in view of Camacho et al. [US 2010/0072599 A1]. “Camacho.”

Regarding claim 12, Liu as modified discloses claim 1, Liu discloses using support layer (Fig. 2J, 24) between the RDL layer and substrate wherein the conductive through hole vias 
However, extending the conductive element pass the through hole via in order to create an air gap between the two substrates/carriers is known in the semiconductor art.  Camacho discloses a packaging substrate that includes a conductive structure (604) passing through the substrate (Fig. 12, 618) and the insulating layer (626), extending outward from the insulating layer (see Fig. 12). The semiconductor package (628) is then attached to another semiconductor package, the resulting structure creates a gap between the two packages. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the length of the conductive element as taught in Camacho in the device of Liu as modified such that the extended length of the conductive element will create an air gap between the substrate structure and the redistribution structure because such a modification will allow for multiple reflows which will improve electrical contact to UBM (¶[0084] of Camacho).

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. Applicant has argued that the amendments are not taught by the prior art.
However, as explained in claim 1, the term “an interface” does not provide enough details about the location of the interface between the second circuit layer and the conductive connector as such any interface between the two can be interpreted as coplanar with the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891